Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 11/08/2019.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/08/2019 and 5/14/2020 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 USC 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 8-11-13, and 18-20 are rejected under 35 USC 103 as being unpatentable over Kim et al (US 2017/0019699) in view of VAN OS et al (US 2019/0080189).
With respect to claim 1, Kim et al teaches an electronic device (fig. 1-2B, ‘100), comprising:
a communication circuitry (fig. 2A-2B); 
a memory storing an application (fig. 2B, ‘130); 
a display (fig. 2B, ‘110); and 
a processor operatively connected with the communication circuitry, the memory, and the display (fig. 1-2B), wherein the memory includes instructions that, when executed, cause the processor to: 
receive a request to execute the application (par [0005], [0067], [0136] & [0146], which discloses providing an application executing function to provide services requested by users); 
output an information input screen relevant to executing the application on the display based on the request (fig. 6A & par [0010], lines 5-10, which disclose outputting prompts within a GUI for a user to be authenticated to access the requested service); and
receive at least one piece of input information to be entered into the information input screen, from a specific external electronic device via the communication circuitry (fig. 6D-9, which disclose receiving a password or fingerprint for input from the requesting user device).
VAN OS et al further teaches automatically entering the at least one piece of input information into the information input screen (par [0031], lines 10-18, which discloses auto-filling data of a first or second type corresponding to a biometric feature entered by a requesting entity satisfying a biometric authentication criteria).
disclosed in par [0162], lines 6-25 of VAN OS et al) would enhance the biometric authentication taught by Kim et al by using the various fingerprint imaging techniques taught by VAN OS et al (including ultrasonic fingerprint imaging, active capacitance fingerprint imaging and passive capacitance fingerprint imaging), which provide more in depth fingerprint-based biometric authentication.
With respect to claim 2, Kim et al teaches wherein the information input screen includes an authentication screen that secures access to the application (fig. 6A). 
With respect to claim 3, Kim et al teaches wherein the input information includes authentication information utilized to authenticate a user for access to the application (fig. 6A & 7B). 
With respect to claim 8, Kim et al teaches wherein the processor is configured to: broadcast a request message requesting the input information using the communication circuitry (par [0090], “image receiver may receive broadcast data”). 
With respect to claim 9, Kim et al teaches wherein the processor is configured to: 
receive a plurality of pieces of input information from a plurality of external electronic devices using the communication circuitry (fig. 1), respectively; and 
output a list displaying the plurality of pieces of input information allowing selection of one or more pieces of input information (par [0112], “user selects and inputs a text item”).  
With respect to claim 10, Kim et al teaches wherein each piece of input information is visually displayed in the list using at least one of an image or a text (par [0112], “inputs a text item”). 
With respect to claim 11, Kim et al teaches a method for an electronic device (fig. 1-2B, ‘100), the method comprising:
receiving, by a processor (fig. 1-2B), a receive a request to execute the application (par [0005], [0067], [0136] & [0146], which discloses providing an application executing function to provide services requested by users); 
outputting an information input screen relevant to executing the application on the display based on the request (fig. 6-9 & par [0010], lines 5-10, which disclose outputting prompts within a GUI for a user to be authenticated to access the requested service); and
transmitting a request message requesting at least one piece of input information for entry into the information input screen (fig. 6A & 7B, which disclose GUI prompts on a remote device to request a user’s ID and fingerprint to be input);
receiving a response message including the at least one piece of input information from the specific external electronic device (fig. 6D-9, which disclose receiving a password or fingerprint for input from the requesting user device).
VAN OS et al further teaches automatically entering the at least one piece of input information into the information input screen (par [0031], lines 10-18, which discloses auto-filling data of a first or second type corresponding to a biometric feature entered by a requesting entity satisfying a biometric authentication criteria).
disclosed in par [0162], lines 6-25 of VAN OS et al) would enhance the biometric authentication taught by Kim et al by using the various fingerprint imaging techniques taught by VAN OS et al (including ultrasonic fingerprint imaging, active capacitance fingerprint imaging and passive capacitance fingerprint imaging), which provide more in depth fingerprint-based biometric authentication.
With respect to claim 12, Kim et al teaches wherein the information input screen includes an authentication screen that secures access to the application (fig. 6A). 
With respect to claim 13, Kim et al teaches wherein the input information includes authentication information utilized to authenticate a user for access to the application (fig. 6A & 7B). 
With respect to claim 18, Kim et al teaches wherein the processor is configured to: broadcast a request message requesting the input information using the communication circuitry (par [0090], “image receiver may receive broadcast data”). 
With respect to claim 19, Kim et al teaches:
receiving a plurality of pieces of input information from a plurality of external electronic devices using the communication circuitry (fig. 1), respectively; and 
outputting a list displaying the plurality of pieces of input information allowing selection of one or more pieces of input information (par [0112], “user selects and inputs a text item”).  
With respect to claim 20, Kim et al teaches wherein each piece of input information is visually displayed in the list using at least one of an image or a text (par [0112], “inputs a text item”). 
5.	Claims 4-7 and 14-17 are rejected under 35 USC 103 as being unpatentable over Kim et al (US 2017/0019699) in view of VAN OS et al (US 2019/0080189), further in view of Jones-McFadden et al (US 2017/0195307).
With respect to claim 4, Kim et al teaches transmitting a request message requesting the input information to the identified one or more external electronic devices including the specific external electronic device (par [0146] & fig. 7B).
Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to identify one or more external electronic devices registered in the input information transmission/reception history (par [0054], lines 1-2 & 24-30, which disclose collecting historical exposure events from a plurality of secondary users). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al because incorporating the function of extracting data only pertaining to historical events that are identical to user-initiated activity, upon receiving a transaction request from a user device, because eliminating the need for searching through data that doesn’t pertain to the user’s current transaction and only searching relevant historical events would cause Kim et al and VAN OS et as disclosed in par [0057] of Jones-McFadden et al).
With respect to claim 5, Jones-McFadden et al further teaches wherein the input information transmission/reception history includes identification of a second external device that previously provided the input information for the application (par [0054], lines 24-30, “activity history of one or more secondary user devices”), and wherein the request message is transmitted to the second external device based on the identification (par [0085], lines 18-20, “specify secondary user devices”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al according to the motivation disclosed regarding claim 4.

With respect to claim 6, Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to output a list of one or more external electronic devices registered in the input information transmission/reception history on the display (par [0063], “historical exposure events….plurality of secondary user devices”); and 
when displaying the list, visually distinguish the specific external electronic device from other items in the list based on detecting that the specific external electronic device previously par [0005], lines 10-12, “devices ae associated with the historical exposure event”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al according to the motivation disclosed regarding claim 4.

With respect to claim 7, Jones-McFadden et al further teaches wherein the processor is configured to: 
scan for discoverable external electronic devices using the communication circuitry which are communicatively connectable and/or presently connected to the electronic device (par [0048], lines 12-14, “constantly monitors the user devices”); 
detect the discoverable one or more external electronic devices by the scan (par [0050], lines 1-14); and 
transmit a request message requesting the input information to the detected discoverable one or more external devices including the specific external electronic device (par [0050], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al according to the motivation disclosed regarding claim 4.

With respect to claim 14, Kim et al teaches transmitting a request message requesting the input information to the identified one or more external electronic devices including the specific external electronic device (par [0146] & fig. 7B).
Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to identify one or more external electronic devices registered in the input information transmission/reception history (par [0027], lines 7-12, “activity history”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al because incorporating the function of extracting data only pertaining to historical events that are identical to user-initiated activity, upon receiving a transaction request from a user device, because eliminating the need for searching through data that doesn’t pertain to the user’s current transaction and only searching relevant historical events would cause Kim et al and VAN OS et al to reduce memory requirements and improve processing speed during requested transactions (as disclosed in par [0057] of Jones-McFadden et al).
With respect to claim 15, Jones-McFadden et al further teaches wherein the input information transmission/reception history includes identification of a second external device that previously provided the input information for the application (par [0054], lines 24-30, “activity history of one or more secondary user devices”), and wherein the request message is transmitted to the second external device based on the identification (par [0085], lines 18-20, “specify secondary user devices”). 


With respect to claim 16, Jones-McFadden et al further teaches wherein the processor is configured to: 
access an input information transmission/reception history stored in the memory to output a list of one or more external electronic devices registered in the input information transmission/reception history on the display (par [0063], “historical exposure events….plurality of secondary user devices”); and 
when displaying the list, visually distinguish the specific external electronic device from other items in the list based on detecting that the specific external electronic device previously transmitted and/or received the input information relevant to the application (par [0005], lines 10-12, “devices ae associated with the historical exposure event”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al according to the motivation disclosed regarding claim 14.

With respect to claim 17, Jones-McFadden et al further teaches wherein the processor is configured to: 
par [0048], lines 12-14, “constantly monitors the user devices”); 
detect the discoverable one or more external electronic devices by the scan (par [0050], lines 1-14); and 
transmit a request message requesting the input information to the detected discoverable one or more external devices including the specific external electronic device (par [0050], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the authentication parameter association environment disclosed by Jones-McFadden et al within the authentication systems of Kim et al and VAN OS et al according to the motivation disclosed regarding claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20211109